Citation Nr: 1521491	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  10-44 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation for onychomycosis bilateral great toes, status post surgical removal of toenails, previously tinea pedis, unguium and toenail fungus ("toenail fungus, status post removal of great toenails").

2.  Whether new and material evidence has been received to reopen a claim for service connection for low back pain with radiculopathy ("low back disability").


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his October 2010 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board.  However, in December 2014 correspondence submitted to VA, the Veteran withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board notes that, regardless of the determination reached by the RO in April 2010 with respect to whether new and material evidence had been received to reopen the Veteran's claim for service connection for a low back disability, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of the previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

The Board also notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

The issue of entitlement to a compensable evaluation for tinea pedis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  An October 2005 rating decision declined to reopen the Veteran's previously denied claim for service connection for a low back disability.  The Veteran was notified of the denial but did not appeal or submit new and material evidence within one year of the decision; that decision is final.

2.  Evidence added to the record since the October 2005 rating decision, when considered with previous evidence, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back disability.


CONCLUSION OF LAW

The requirements to reopen the previously denied claim of entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  

In a preadjudication December 2009 letter, the RO provided notice to the Veteran regarding the information and evidence necessary to substantiate his claim, to include the need to submit new and material evidence to reopen a previously denied claim.  The letter also advised the Veteran of the bases for the prior denial of entitlement to service connection for a low back disability.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the letter provided the Veteran with notice of the information and evidence needed to establish disability ratings and effective dates.  The Veteran received all essential notice, had a meaningful opportunity to participate in the development of the claim being decided, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim.  The evidence associated with the file includes service treatment records (STRs), as well as private and VA treatment records.  The Board notes that a VA medical opinion has not been obtained in connection with the Veteran's claim.  However, as new and material evidence has not been submitted, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach.  38 C.F.R. § 3.159(c)(4)(iii).

The Board acknowledges that the Veteran's representative has argued that the Veteran's STRs are incomplete.  In support of that argument, he has pointed to the absence of a separation medical history report, and to what he has characterized as an "otherwise undocumented circumcision and dubious healing of scars" noted on the Veteran's separation examination.  The representative is correct that there is   not a separate separation medical history report in the claims file.  However, the Veteran's separation medical examination report includes a signed statement from the Veteran that explains the purpose of the examination and informs him to advise the examiner of any medical defects or conditions, suggesting that statement was signed in lieu of completing a separate document detailing his medical history.  Regarding the scars, the Board notes that there is no evidence documenting unhealed scars as the representative has asserted, and also notes that there is no indication that the Veteran had an otherwise undocumented circumcision during service.  Scars were noted on the Veteran's entrance examination, as well, and the scars documented therein and the disparities between the two examinations tend to suggest differences in the physicians' focus and thoroughness during examination, rather than undocumented surgeries during service, as there were scars reported    on the entrance examination that were not reported on the separation examination.  More to the point, however, the incidents discussed by the Veteran and his wife when asserting that his back pain began in service-a January 1977 incident of his leg giving way and a subsequent report of low back pain, are clearly documented in the STRs contained in the claims file.  Furthermore, the outcome of the Veteran's low back claim does not turn on the extent to which an injury was documented in service but, rather, on a connection between that injury and his current low back condition.  As the STRs of record document the in-service incidents described by the Veteran and his wife, and as occurrence of an event in service is not, in fact, the pertinent question on appeal, the Board finds the evidence of record is sufficient, and that remand to verify that the STRs are complete is unnecessary.  See Soyini v. Principi, 1 Vet. App. 540, 546 (1991) (concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens   on the [Board] with no benefit flowing to the veteran").

In short, based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue.

II.  Analysis

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative           nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

By way of history, the Veteran's claim for service connection for a low back disability was initially denied by the RO in an August 1989 rating decision.  The Veteran subsequently appealed that decision, and the Board denied the claim in November 1990.  Thereafter, in June 1997, August 1997, and August 2000 rating decisions, the RO declined to reopen the Veteran's claim.

In an October 2005 rating decision, the RO again declined to reopen the Veteran's claim for service connection for a low back disability.  The Veteran was notified of the October 2005 denial by a letter the same month, but he did not appeal or submit material evidence within one year of the decision.  Accordingly, the October 2005 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  38 C.F.R. § 20.302 (2014).

The evidence considered at the time of the October 2005 rating decision consisted of STRs, a VA back examination without a medical opinion, an RO hearing, post-service private and VA treatment records, including a record documenting degenerative changes in the Veteran's back, and statements from the Veteran       and his wife reporting symptoms of back pain that began in service and continued thereafter.  The RO declined to reopen the Veteran's claim for service connection for a low back disability because it found that the additional evidence submitted did not establish that his recurrent back pain was incurred in or caused by his military service.

The evidence received since the prior final denial includes additional VA and private treatment records, including records documenting an October 2009 surgery to repair multiple disks in the Veteran's lower back, and additional statements from the Veteran regarding his history of back pain.  Such evidence is new as it was not previously of record.  Moreover, such evidence must be presumed credible for the purposes of new and material evidence analysis.  However, a diagnosis for a low back disability was previously of record, and the Veteran has provided no new evidence showing that his current condition is related to service.  The Board notes that assertions, by both the Veteran and his wife, that the Veteran has had back   pain since service were already of record at the time of the last final denial.  Accordingly, the Veteran's new statements addressing his history of back pain     are cumulative and redundant of previously considered accounts to that effect, and the new medical evidence does not include opinions addressing the origin of the Veteran's current back disability or a relationship between that condition and service.  Accordingly, none of the evidence the Veteran has submitted is new      and material, and the claim cannot be reopened.

As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen the finally disallowed claim for a low back disability, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been submitted, the claim of entitlement to service connection for low back pain with radiculopathy is not reopened, and the appeal is denied.



REMAND

The Veteran last received a VA examination in connection with his claim for an increased rating for toenail fungus, status post removal of great toenails, in March 2010.  In September 2010 he submitted correspondence indicating his condition had worsened, and VA treatment records from October 2011 indicate that he had at least one subsequent surgery to remove his bilateral great toenails.  As such, the Board finds that an additional examination is necessary prior to evaluation of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Updated VA and private treatment records should also be sought on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide a completed release form for all medical care providers who have treated him for   his bilateral toenail fungus, status post removal of great toenails, since December 2009.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain and associate     with the claims file VA treatment records dating since December 2011.  If any requested records are not available, the claims file should be annotated as such    and the Veteran notified of such.

2.  Then, schedule the Veteran for a VA skin examination to determine the severity of his service-connected toenail fungus, status post removal of great toenails.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


